                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

LEIGH ANN YOUNGBLOOD-WEST,                   *

      Plaintiff,                             *

vs.                                          *
                                                     CASE NO. 4:18-CV-83 (CDL)
AFLAC   INCORPORATED,    WILLIAM *
LAFAYETTE AMOS, JR., SAMUEL W.
OATES, DANIEL P. AMOS, and CECIL *
CHEVES,
                                 *
     Defendants.
                                 *

                                      O R D E R

      Defendant        William        Amos        seeks     “clarification”         or

“reconsideration”       of    the    Court’s      previous    order   that    denied

Plaintiff’s    motion        to     send    certain       correspondence     to   the

Securities and Exchange Commission (ECF No. 103).                 The undersigned

works diligently to draft orders that are clear and understandable

and not in need of clarification.                 Therefore, the present motion

came as a surprise; but understanding that no one may fully escape

from human fallibility, the undersigned reviewed its previous

order with the attention of a legendary flyspecker.                        With much

relief, that review revealed language as clear as a polished

microscope lens.       No clarification is necessary.

      Dr. Amos also purports to seek reconsideration.                      But such

relief is not available based upon a random changing of the mind.

A   legal   standard    exists       to    be    applied,    hopefully   with     some

                                            1
reasonable    degree     of   clarity.         That   standard    authorizes

reconsideration   only    when   (1)   there    has   been   an   intervening

development or change in controlling law, (2) new evidence has

been discovered, or (3) the Court made a clear error of law or

fact.   Rhodes v. MacDonald, 670 F. Supp. 2d 1363, 1378 (M.D. Ga.

2009); see also M.D. Ga. R. 7.6.       Dr. Amos points to no intervening

developments regarding the law or the evidence; and he does not

suggest the Court made a clear error of law or fact, except of

course, that matter of clarity.            Accordingly, Dr. Amos is not

entitled to reconsideration of the Court’s clear order.

     What Dr. Amos really wants is for the Court to sit atop Mr.

Joffe’s shoulder reminding him whenever the occasion arises that

he must follow the rules of conduct that govern all licensed

lawyers who are provided with the privilege of practicing law in

this Court.    Any competent lawyer would understand the Court’s

previous order.   Any ethical lawyer would not seek to violate it.

And any lawyer who does not want to be sanctioned would seek leave

of court if he thought he could be at risk of crossing the line.

That should be enough.

     Dr. Amos’s motion is denied.

     The Court finds that this order does not need to be redacted,

and the Clerk shall docket it such that access to it is not

restricted.



                                       2
IT IS SO ORDERED, this 19th day of December, 2018.

                               S/Clay D. Land
                               CLAY D. LAND
                               CHIEF U.S. DISTRICT COURT JUDGE
                               MIDDLE DISTRICT OF GEORGIA




                           3
